Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application 16/963,778 filed on July 21, 2020. Claims 1-10, 12-14 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “3rd Generation Partnership Project” hereinafter “3GPP”.
Claim 7
3GPP teaches an IPX proxy located within an IPX provider network [i.e. the HPPT proxy is used in the network which includes the inter-operator networks (IPX)] (3GPP, page 87, “5.5.1.1.6”) and configured to: 

receive a HTTPS request from the first network element on the first mobile network through the HTTPS connection [i.e. client uses a proxy over HTTP/2 sends requests to that proxy] (3GPP, page 87, “5.5.1.1.6”), 
apply service logic to the HTTPS request [i.e. applying service that makes the proxy performs the URL based routing] (3GPP, page 87, “5.5.1.1.6”), and 
send the HTTPS request to a second network element on a second mobile network over a secured connection to the second mobile network [i.e. forwarding the received message via the connection] (3GPP, page 87, “5.5.1.1.6”).  

Claim 8
3GPP teaches the IPX proxy of Claim 7 wherein the secured connection is a HTTPS connection established between the IPX provider network and the second mobile network [i.e. using of HTTP/TLS] (3GPP, page 87, “5.5.1.1.7”).  

Claim 9
3GPP teaches the IPX proxy of Claim 7 wherein the secured connection is a virtual private network connection established between the IPX provider network and the second mobile network [i.e. an alternative security measure for securing the connection between the IPX nodes and the node in the second network] (3GPP, page 87, “5.5.1.1.7”).

Allowable Subject Matter
Claims 1-6, 10 and 12-14 are allowed over prior arts.

Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459